Citation Nr: 0603498	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-35 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from October 1944 to July 
1946.  He died in June 1986.  The appellant is his widow.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision that, in part, 
denied service connection for the cause of the veteran's 
death.

In January 2005, a Deputy Vice-Chairman of the Board granted 
the appellant's representative's motion to advance this 
appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2005).

In February 2005, the Board remanded the matter for 
additional development.


FINDINGS OF FACT

1.  The veteran died in June 1986.  The death certificate 
lists the immediate cause of death as aspiration pneumonia, 
due to or as a consequence of amyotrophic lateral sclerosis. 

2.  At the time of the veteran's death, service connection 
was not in effect for any disability. 

3.  The competent evidence weighs against finding a link 
between the veteran's post-service development of amyotrophic 
lateral sclerosis, the cause of his death, and his active 
service. 

4.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met. 38 U.S.C.A. §§ 1110, 1112, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the appellant of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).
 
Through the August 2003 and November 2003 statements of the 
case (SOCs), the August 2005 supplemental SOC, and the 
February 2002, September 2002, April 2005, and May 2005 
letters, the RO and VA's Appeals Management Center (AMC) 
notified the appellant of elements of service connection for 
the cause of the veteran's death, and of the evidence needed 
to establish each element.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claim.  The Board's remand and the April 2005 letter 
issued in response to the remand, the appellant was told to 
provide competent medical or scientific evidence linking 
fatal amyotropic lateral sclerosis to a disease or injury in 
service.

VA's February 2002, September 2002, April 2005, and May 2005 
letters notified the appellant of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that VA would make reasonable 
efforts to help her get evidence necessary to support her 
claim, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that she provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which the veteran was treated, and notified her 
that VA would request such records on her behalf if she 
signed a release authorizing it to request them.

Each of these letters asked her if she had any additional 
evidence to submit, and thereby put her on notice to submit 
information or evidence in her possession.  

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

Some of the documents meeting the VCAA's notice requirements 
were provided to the appellant after the rating action on 
appeal.  However, an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the appellant because it did not 
affect the essential fairness of the adjudication.  Her claim 
was fully developed and re-adjudicated by an agency of 
original jurisdiction after notice was provided.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the appellant.  The RO or AMC has obtained copies of the 
veteran's service medical records, his service personnel 
records, and some private hospital records.

While the veteran's terminal hospital records identified by 
the appellant are not available and not included in the 
current record, given the nature of the issue under 
consideration, the evidence already of record, and the basis 
for the denial indicated below, those records are not 
dispositive of the appeal; hence, their omission does not 
prejudice the appellant.  The appellant has not otherwise 
identified, and the record does not indicate, any existing 
pertinent evidence that has not been obtained.  Medical 
opinions are also of record.

Because all available records have been obtained; the 
appellant has been given notice of, and opportunity to 
submit, evidence needed to substantiate the claim; and 
medical opinions have been obtained; further assistance would 
not be reasonably likely to substantiate the claim, and 
further notice or assistance are not required.  38 U.S.C.A. 
§ 5103A.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Here, the appellant contends that the veteran's amyotrophic 
lateral sclerosis that caused his death was related to his 
military service in Kodiak, Alaska, and to exposure of toxic 
chemicals during World War II.

Service personnel records reflect that the veteran was 
authorized to wear the Asiatic Pacific area medal; however, 
there is no documentation of any exposure to toxic chemicals.

The veteran died on June [redacted], 1986.  His death certificate 
shows that the immediate cause of death was aspiration 
pneumonia, due to or as a consequence of amyotrophic lateral 
sclerosis.  The interval between the onset of aspiration 
pneumonia and death was five days.  No autopsy was performed.

At the time of the veteran's death, service connection was 
not in effect for any disease or disability.

Moreover, service medical records contain no complaints, 
findings, or diagnoses of aspiration pneumonia or of 
amyotrophic lateral sclerosis.

The post-service medical records first reveal the onset of 
the veteran's amyotrophic lateral sclerosis in 1985.  One of 
the veteran's treating physicians, Jay M. Ellis, D.O., 
indicated that he had treated the veteran in 1981 for a 
different problem and subsequently treated him for 
amyotrophic lateral sclerosis.  In the absence of the 
veteran's terminal hospital records, Dr. Ellis's May 2005 
statement confirms the diagnosis of amyotrophic lateral 
sclerosis and that the course of the veteran's illness was 
typical for the disease.

In April 2005, Dr. Ellis noted that the veteran had been 
stationed on one of the Aleutian Islands in Alaska in World 
War II.  He found that this island "was not far from Japan 
and Guam in the Pacific Ocean."  He added that while the 
veteran was there he was exposed to multiple chemicals."  He 
elaborated that during the Second World War the instance of 
motor neuron disease was significantly increased in the 
"Guamanian Islands" and parts of southern Japan.  He added 
that "clearly we do not know the whole etiology [of 
amyotropic lateral sclerosis] and various toxic agents have 
been identified."  He added that "now with more information 
from the Persian Gulf War it has become clear that there is 
something about being in the military that increases the risk 
of amyotrophic lateral sclerosis for soldiers."

In May 2005, Dr. Ellis opined that the veteran was at 
increased risk of amyotrophic lateral sclerosis "because of 
where he was stationed."  Dr. Ellis had "reviewed on the 
map where his Alaskan assignment occurred" and he "would 
not have been out of the region where he could easily have 
been exposed to toxic materials."

Dr. Ellis also opined that the veteran had an increased risk 
of developing amyotrophic lateral sclerosis from his military 
service, noting that an increased incidence for soldiers was 
well documented in neurological literature.  However, Dr. 
Ellis indicated that the whole etiology of amyotrophic 
lateral sclerosis was unknown, though various toxic agents 
have been identified.

In July 2005, a VA nurse practitioner reviewed the veteran's 
claims file, Dr. Ellis' opinions, transcript of a Japanese 
diary for a battle that took place in the Aleutian Islands in 
1943, and the reports of increased incidence of amyotrophic 
lateral sclerosis among service members serving on Guam 
during World War II.  She found that there was no evidence to 
suggest that the veteran had exposure to toxins in service.  
She cited medical literature showing that "[n]o single 
genetic defect, environmental toxin, or virus has been 
convincingly linked to [amyotrophic lateral sclerosis] 
cases."  The nurse practitioner opined that the issue could 
not be resolved without resort to speculation.  A VA 
physician also acknowledged and signed the opinion.

The competent evidence in support of a link between the fatal 
amyotrophic lateral sclerosis and service consists of Dr. 
Ellis' opinions, and reports of obituaries submitted by the 
appellant showing that two veteran's who reportedly served in 
the Aleutian Islands in World War II died of amyotrophic 
lateral sclerosis.  

Dr. Ellis' opinions appear to be based, at least in large 
part, on the mistaken belief that Guam and southern Japan are 
"not far" from Kodiak Island, Alaska.  The Board takes 
judicial notice of the fact that Guam and Japan are thousands 
of miles from Kodiak Island.

While there have been reports of increased incidence of 
amyotrophic lateral sclerosis in Guam, and perhaps even in 
southern Japan; there have been no reported studies showing 
increased incidence of amyotrophic lateral sclerosis among 
soldiers serving in Alaska during World War II.  Because Dr. 
Ellis' opinions are based on an inaccurate premise, they are 
of little probative value.  See Boggs v. West, 11 Vet. App. 
334, 345 (1998); see also Kightly v. Brown, 6 Vet. App. 200, 
205-06 (1994) (finding that presumption of credibility of 
evidence did not arise as to medical opinion that veteran's 
disability was incurred in service because it was based on an 
inaccurate history); Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993) (finding that presumption of credibility did not arise 
because physician's opinion was based upon "an inaccurate 
factual premise" and thus had "no probative value").

The fact that two veterans with service similar to that of 
the veteran developed amyotrophic lateral sclerosis does not 
establish a link between service and the onset of the 
disease, or even demonstrate an increased incidence of the 
disease among those with such service.

Under these circumstances, where medical research suggests 
that the etiology of a disease or disability is unknown, the 
matter does not warrant an opinion from an independent 
medical expert.  See 38 U.S.C.A. § 7109; 38 C.F.R. 
§ 20.901(d).  Such an opinion would require resort to 
speculation, which does not provide a sufficient predicate 
for a grant of service connection for the cause of the 
veteran's death.  See, e.g., 38 C.F.R. § 3.102.

Although the published articles submitted by the appellant in 
April 2003 suggest the possibility of service in the Persian 
Gulf War, as a risk factor for amyotrophic lateral sclerosis, 
these materials simply are not relevant to the question of 
whether the veteran's amyotrophic lateral sclerosis was 
incurred or aggravated during his service in World War II.  

The appellant has also cited a diary for a battle that took 
place prior to the veteran's service in the Aleutian Islands.  
In the diary, a Japanese soldier reported that the Americans 
used "gas."  But there is no evidence that this "gas" 
caused amyotrophic lateral sclerosis or that the veteran was 
actually exposed to this "gas" when he subsequently served 
in the same area.  

The research materials that suggest an environmental factor 
as the most likely cause of a neurological disease indigenous 
to Guam and a few other areas in the South Pacific are not 
probative because the veteran did not serve in the area of 
Guam.

The VA opinion was supported by relevant literature and was 
reviewed by a VA physician.  The appellant's representative 
has argued that the language of the opinion did not clearly 
rule out a relationship between amyotrophic lateral sclerosis 
and the veteran's service.  It is clear, however, that the 
opinion providers found no evidence supporting such a link.

Given the negative VA opinion, the lack of probative value in 
Dr. Ellis' opinions, and absence of any scientific evidence 
linking amyotrophic lateral sclerosis to service; the Board 
finds that the evidence weighs against a finding that 
amyotrophic lateral sclerosis was the result of a disease or 
injury in service.

Since amyotrophic lateral sclerosis was identified more than 
one year after service, service connection is not available 
under the presumptions afforded chronic diseases, including 
amyotrophic lateral sclerosis.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.309(a).

The Board has considered the appellant's assertions that the 
veteran developed amyotrophic lateral sclerosis as a result 
of his active service in Kodiak, Alaska.  As a lay person she 
is not competent to render a probative opinion on a medical 
matter, such as the etiology of the veteran's amyotrophic 
lateral sclerosis.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Because the competent opinions weigh against the claim, the 
benefit of the doubt doctrine is not for application. 38 
U.S.C.A. § 5107(b); see, generally, Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

As service connection was not in effect for any disease or 
disability, there is no basis for a finding that such a 
disease or disability contributed to the veteran's death.

For these reasons, service connection for the cause of the 
veteran's death is not warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


